Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 1/31/2022, in which, claims 1-5, 9, 12-17, 21, 24-27 and 31 are amended, claims 34-39 are newly added. Claims 1-39 are pending. Claims 1, 12 and 13 are independent claims. Claims 1-39 are rejected.  

Summary of claims

 3.	Claims 1-39 are pending, 
	Claims 1-5, 9, 12-17, 21, 24-27 and 31 are amended,
	Claims 34-39 are newly added,
	Claims 1, 12 and 13 are independent claims,
           Claims 1-39 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 1/31/2022, with respect to the rejection(s) of claim(s) 1-39 under 103 have been fully considered but found not persuasive.  
	Applicant argued on pages 13-16 that cited references did not teach “in response to receiving the data representing the user-configurable graphical construct, displaying a first user interface.” Examiner respectfully disagrees.

	Applicant argued on pages 16-17 that cited references did not teach “in response to receiving the first user input corresponding to the affordance for accepting the data representing the user-configurable graphical construct, displaying a second user interface that includes a prompt to download the non-local application.”  Applicant argued in Choi, displaying “Yes” and “No” buttons for choosing whether to download software is based on new software becoming available, and not in response to receiving a user input, as required by claim 1.  Examiner respectfully disagrees.
	In response, Forutanpour teach the authorization prompt presented to the user may further offer the user choices for how files should be transmitted (Forutanpour: [0144]), please note here “further offer the user choices” may be the certain more options included in the user interface asking user about a specific application (yes or no to download) in response to user selects “Yes” to accept the pending shared file.  Further, Choi clearly discloses according to a download selection command received by the user interface unit, outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” 
	Applicant argued on pages 17-19 that cited references did not teach “in accordance with a determination that the non-local application has been downloaded, displaying the user-configurable graphical construct including the non-local graphical element representing the non-local application; and in accordance with a determination that the non-local application has not been downloaded, displaying the user-configurable graphical construct without including the non-local graphical element representing the non-local application.”  Applicant argued Filippov discloses the ability to modify the widget sub-collection representation after downloading but did not disclose how the widget sub-collection representation is displayed after downloading.  Examiner respectfully disagrees.
	In response, based on the broadest reasonable interpretation to claim 1 as a whole, claim 1 does not direct to how the widget sub-collection representation is displayed after downloading, instead, claim 1 directs to what would be included in the shared widget sub-collection representation.  Specifically, in claim 1, the graphical user interface may provide two levels options to the receiving user when the sending user is 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vasily Filippov et al (US Publication 20110197165 A1, hereinafter Filippov), in view of Babak Forutanpour et al (US Publication 20110083111 A1, hereinafter Forutanpour), and Ramy Ayoub (US Publication 20140022183 A1, hereinafter Ayoub), and Hyun Sik Choi (US Publication 20090300598 A1, hereinafter Choi).

As for independent claim 1, Filippov discloses: An electronic device, comprising: a display (Fig. 1, display interface); one or more processors (Fig. 1, processor 113); and memory storing one or more programs configured to be executed by the one or more processors (Fig. 1, processor 113, memory 12), the one or more programs including instructions for: receiving data representing a user-configurable graphical construct ([0003], the sub-collections may be shared with other users, for ; in response to receiving the data representing the user-configurable graphical construct, displaying a first user interface, wherein the first user interface includes a representation of the user-configurable graphical construct (Fig. 12, step 215 - 216, allow at least one user to transfer at least one widget sub-collection representation to at least one other user, allow the at least one other user to download the at least one widget sub-collection representation) and an affordance for accepting the data representing the user-configurable graphical construct (see more in Forutanpour and Ayoub), and wherein the representation of the user-configurable graphical construct includes a first non-local graphical element representing a first non- local application ([0003], the sub-collections may be shared with other users, for example, users may upload widget sub-collection representations to the Internet where other users may download the widget sub-collection representations for use on their mobile devices; in other words, widgets and applications that are downloaded from Internet is not programmed or provided as default on the device, e.g., they are non-local) … after receiving the second user input: in accordance with a determination that the first non-local application has been downloaded (see in Choi), displaying the user-configurable graphical construct including the first non-local graphical element representing the first non-local application ([0003] and [0008], users may upload widget sub-collection representations to the Internet where other users may download and modify the widget sub-collection representations for use on their mobile devices; Fig. 12, step 216, allow the at least one other user to download the at least one widget sub-collection representation; step 217, allow the at least one other user to modify the at least one widget sub-collection representation; please note at least one other user can download and modify the widget sub-collection representation means the shared widget sub-collection representations display in the other user’s device so the other user can modify; regarding including or not including the specific element, see in Choi, if user selects “Yes” to download, then the selected element is downloaded and displayed); and174 115635188Attorney Docket No.: P26162USC2/77770000405202in accordance with a determination that the first non-local application has not been downloaded, displaying the user-configurable graphical construct without including the first non-local graphical element representing the non-local application ([0003] and [0008], users may upload widget sub-collection representations to the Internet where other users may download and modify the widget sub-collection representations for use on their mobile devices; Fig. 12, step 216, allow the at least one other user to download the at least one widget sub-collection representation; step 217, allow the at least one other user to modify the at least one widget sub-collection representation; please note at least one other user can download and modify the widget sub-collection representation means the shared widget sub-collection representations display in the other user’s device so the other user can modify; regarding including or not including the specific element, see in Choi, if user selects “No” to download, then the selected element is not downloaded and not displayed);
 in response to receiving the data representing the user-configurable graphical construct, displaying a first user interface, wherein the first user interface includes a representation of the user-configurable graphical construct and an affordance for accepting the data representing the user-configurable graphical construct ([0079] enable intended recipients to decide whether to accept a file, and give recipient users control over the files that are transmitted to their computing devices; [0080], on the receiver side, when a computing device receives a request to receive a file, the device processor may generate a prompt that alerts the device’s user of the pending file transfer request and, optionally, the identity of the user sending the file and file name or type, an intended recipient user may then press a virtual key on the GUI to either accept or decline transfer of the file) … while displaying the first user interface, receiving a first user input corresponding to the affordance for accepting the data representing the user-configurable graphical construct ([0080], on the receiver side, when a computing device receives a request to receive a file, the device processor may generate a prompt that alerts the device’s user of the pending file transfer request and, optionally, the identity of the user sending the file and file name or type, an intended recipient user may then press a virtual key on the GUI to either accept or decline transfer of the file; Fig. 30, user may press a “Yes” or “No” soft key to verify the transmission of the request message; Fig. 43 and [0144], the targeted computing ; 
Filippov and Forutanpour are analogous arts because they are in the same field of endeavor, managing files and data transmitted among devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Filippov using the teachings of Forutanpour to include on the receiver side, displaying GUI elements to user to determine accept (“Yes”) or deny (“No”) data transmission. It would provide Filippov’s device with enhanced capability of enabling intended recipients to decide whether to accept a pending file, and give recipient users control over the files that are transmitted to their computing devices as suggested by Forutanpour ([0079]); 
Forutanpour discloses displaying an icon such as sender’s picture in the display so user know from whom the shared file come (Fig. 30), it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that the icon in the display could be representing other content such as a representation of the shared file, in addition, in another analogous art of using graphical user interface to share contents between user devices, Ayoub expressly discloses: displaying a first user interface, wherein the first user interface includes a representation of the user-configurable graphical construct and an affordance for accepting the data representing the user-configurable graphical construct ([0058], a computer that is to receive content may advantageously display an indicator to the user of that device, this indicator may be any appropriate type of indicator, the indicator 
Filippov and Forutanpour and Ayoub are analogous arts because they are in the same field of endeavor, managing files and data transmitted among devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Filippov-Forutanpour using the teachings of Ayoub to display an indicator including a representation of the specific content itself. It would provide Filippov’s device with enhanced capability of providing an indicator to the user so the user could know what type of content is to be transferred;
Filippov discloses other users may download and modify the widget sub-collection representations for use on their mobile devices ([0003], [0008], Fig. 12), and Forutanpour-Ayoub discloses receiving user input to determine accept or deny data transmission, but Filippov-Forutanpour-Ayoub does not clearly disclose further provide a prompt to download the non-local application, Choi discloses: in response to receiving the first user input, displaying a second user interface that includes a prompt to download the first non-local application ([0103], according to a download selection command received by the user interface unit, outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”); while displaying the second user interface, receiving a second user input ([0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a ; in response to receiving the second user input: in accordance with a determination that the second user input corresponds to a request to download the first non-local application, downloading the first non-local application ([0103], if the user selects a button “Yes” as the download selection command, then download and stores the software); and in accordance with a determination that the second user input does not correspond to a request to download the first non-local application, forgoing downloading the first non- local application ([0103], if the user selects a button “No” as the download selection command, then the software will not be downloaded); Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Filippov and associated using the teachings of Choi to provide a user interface including a guide message asking the user about whether or not to download the software.  It would provide Filippov’s device with enhanced capability of allowing user to decide whether or not to download a specific software, accordingly, if user selects to download the specific software, this software will be downloaded and displayed; if user selects not to download the specific software, then this software will not be downloaded and not displayed, in this case, the user still receives the shared content, but since the user selects “No” to download the specific software, so the not-downloaded software is not included in the shared content.

wherein the second user interface includes a second affordance for downloading the first non-local application (Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”, the user may select a button “No” or a button “Yes”, if the user selects a button “Yes” as the download selection command, then download and stores the software).  
As for dependent claim 3, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the determination that the second user input corresponds to a request to download the first non-local application includes a determination that the second user input corresponds to selection of the second affordance for downloading the first non- local application (Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”, the user may select a button “No” or a button “Yes”, if the user selects a button “Yes” as the download selection command, then download and stores the software).  

As for dependent claim 4, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the second user interface includes a third affordance for displaying the user-configurable graphical construct without downloading the first non-local application (Forutanpour: [0144], the authorization prompt presented to the user may ; Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”, the user may select a button “No” or a button “Yes”, if the user selects a button “No” as the download selection command, then the software will not be downloaded; please note selecting “Yes” to accept the pending shared content means accepting the shared configurable graphical construct, then selecting “No” to download a specific software means this specific software will not be downloaded).  

As for dependent claim 5, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the determination that the second user input does not correspond to a request to download the first non-local application includes a determination that the second user input corresponds to selection of the third affordance (Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”, the user may select a button “No” or a button “Yes”, if the user selects a button “No” as the download selection command, then the software will not be downloaded).  

As for dependent claim 6, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the representation of the user-configurable graphical construct includes a first representation of a clock (Filippov: Fig. 3, the representation of the user-configurable graphical construct includes a clock 160-7).  

As for dependent claim 7, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the user-configurable graphical construct includes a second representation of a clock that corresponds to the first representation of a clock (Filippov: Fig. 3, the representation of the user-configurable graphical construct includes a clock 160-7, 160-8, 160-9).  

As for dependent claim 8, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the first user interface includes an affordance for declining the data representing the user-configurable graphical construct (Forutanpour: Fig. 30, user may press a “Yes” or “No” soft key to verify the transmission of the request message; Fig. 43 and [0144], the targeted computing device may generate a display prompting the user to authorize or deny file transmission, the targeted computing device may receive the user input via a GUI selection and determine whether the user authorized receiving file transmission).  

As for dependent claim 9, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the prompt to download the first non-local application includes text (Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”).  

As for dependent claim 10, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the user-configurable graphical construct includes a complication that displays data from an application in the memory of the electronic device (Filippov: Figs. 3, 6, 7).  

As for dependent claim 11, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the display is a touch-sensitive display (Filippov: [0001], touch screen), and wherein the first user input comprises a tap on the affordance (Ayoub: [0039], user moves his finger across the display) for accepting the data representing the user-configurable graphical construct (Forutanpour: Fig. 30, user may press a “Yes” or “No” soft key to verify the transmission of the request message; Fig. 43 and [0144], the targeted computing device may generate a display prompting the user to authorize or deny file transmission, the targeted computing device may receive the user input via a GUI selection and determine whether the user authorized receiving file transmission; Ayoub: [0058], a computer that is to receive content may advantageously display an indicator to the user of that device, this indicator may be any appropriate type of indicator, the indicator may be a message or dialog box displayed to the user, it may also be a symbolic icon, representing the action to the user, the indicator may provide a representation of the specific content itself).

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.



As per Claim 15, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 21, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

As per Claim 22, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

As per Claim 23, it recites features that are substantially same as those features claimed by Claim 11, thus the rationales for rejecting Claim 11 are incorporated herein.

As per Claim 24, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 25, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 26, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 27, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As per Claim 28, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.



As per Claim 30, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 31, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

As per Claim 32, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

As per Claim 33, it recites features that are substantially same as those features claimed by Claim 11, thus the rationales for rejecting Claim 11 are incorporated herein.

As for claim 34, Filippov-Forutanpour-Ayoub-Choi further discloses: wherein the representation of the user-configurable graphical construct includes a second non-local graphical element representing a second non-local application, the one or more programs further including instructions for, after receiving the first user input, displaying a prompt to download the second non-local application (Forutanpour: [0144], the authorization prompt presented to the user may further offer the user choices for how files should be transmitted; Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for 

As for claim 35, Filippov-Forutanpour-Ayoub-Choi further discloses: in accordance with a determination that the second non-local application has been downloaded, displaying the user-configurable graphical construct includes displaying the user- configurable graphical construct including the second non-local graphical element representing the second non-local application; and in accordance with a determination that the second non-local application has not been downloaded, displaying the user-configurable graphical construct includes displaying the user- configurable graphical construct without including the second non-local graphical element representing the second non-local application (Forutanpour: [0144], the authorization prompt presented to the user may further offer the user choices for how files should be transmitted; Choi: [0103], outputting a guide message to ask the user about whether or not the download of the software, for example, a message or a window including a guide message “Do you wish to download the software now,” and a button for selecting “Yes” or “No”, the user may select a button “No” or a button “Yes”, if the user selects a button “No” as the download selection command, then the software will not be downloaded. please note selecting “Yes” to accept the pending shared content means accepting the shared configurable graphical construct, then selecting “Yes” to download a specific software means this specific 

As per Claim 36, it recites features that are substantially same as those features claimed by Claim 34, thus the rationales for rejecting Claim 34 are incorporated herein.

As per Claim 37, it recites features that are substantially same as those features claimed by Claim 35, thus the rationales for rejecting Claim 35 are incorporated herein.

As per Claim 38, it recites features that are substantially same as those features claimed by Claim 34, thus the rationales for rejecting Claim 34 are incorporated herein.

As per Claim 39, it recites features that are substantially same as those features claimed by Claim 35, thus the rationales for rejecting Claim 35 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 
/HUA LU/
Examiner, Art Unit 2171